Title: From Alexander Hamilton to Samuel Hodgdon, 8 January 1800
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            New York January 8th. 1800—
          
          I have received a letter dated Decr. 1st 1799 from Captain Brock who is stationed at Stanton Virginia informing me that his men are suffering very much for the want of Cloathing. I therefore wish you to forward him immediately the requisite Cloathing should he not have received any subsequent to the date of his letter
          with true consideration
          Mr Hodgdon
        